Case 2:20-cv-00964-MTL Document 1-4 Filed 05/18/20 Page 1 of 3




               EXHIBIT C
      Case 2:20-cv-00964-MTL Document 1-4 Filed 05/18/20 Page 2 of 3




 1   William M. Fischbach (SBN 019769)
     Amy D. Sells (SBN 024157)
 2   Gianni Pattas (SBN 030999)
 3   Marcos A. Tapia (SBN 032746)

 4
     Seventh Floor Camelback Esplanade II
 5   2525 East Camelback Road
     Phoenix, Arizona 85016-4237
     Telephone: (602) 255-6000
 6   Facsimile: (602) 255-0103
     Email: wmf@tblaw.com; ads@tblaw.com; gp@tblaw.com mat@tblaw.com
 7
     Attorneys for Defendants Bernard Moon, Jimmy Kim, Hanjoo Lee, Jay McCarthy,
 8   Frank Meehan, Eugene Kim, Rob DeMillo, and SparkLabs Group Management, LLC

 9
                   IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
10
                         IN AND FOR THE COUNTY OF MARICOPA
11

12   Carl A. Wescott,                                   No. CV2020-004627

13                        Plaintiff,
14
             vs.                                        NOTICE OF REMOVAL TO
                                                        FEDERAL COURT
15   Bernard Moon; Jimmy Kim; Hanjoo Lee;
     Jay McCarthy; Frank Meehan; Eugene                 (Honorable Margaret Mahoney)
16   Kim; The SparkLabs Group; Rob
17   DeMillo,

18                       Defendants.
19

20   TO:    THE CLERK OF THE MARICOPA COUNTY SUPERIOR COURT AND
            PLAINTIFF AND HER COUNSEL OF RECORD
21

22          PLEASE TAKE NOTICE that on May 18, 2020, a Notice of Removal removing
23   this action from this Court to the United States District Court for the District of Arizona,
24   Phoenix Division, was filed with the Clerk of that Court by Defendants Bernard Moon,
25   Jimmy Kim, Hanjoo Lee, Jay McCarthy, Frank Meehan, Eugene Kim, Rob DeMillo, and
26   SparkLabs Group Management, LLC. A true and correct copy of the Notice of Removal
27   is attached hereto as Exhibit 1.
28
                                                    1
      Case 2:20-cv-00964-MTL Document 1-4 Filed 05/18/20 Page 3 of 3




 1          In accordance with 28 U.S.C. § 1446(d), this Court shall proceed no further with
 2   this action.
 3          DATED this 18th day of May, 2020.
 4

 5

 6                                           By:     /s/ William M. Fischbach
                                                    William M. Fischbach
 7                                                  Amy D. Sells
 8                                                  Gianni Pattas
                                                    Marcos A. Tapia
 9                                                  Seventh Floor Camelback Esplanade II
                                                    2525 East Camelback Road
10
                                                    Phoenix, Arizona 85016-4237
11                                                  Attorneys for Defendants Bernard Moon,
                                                    Jimmy Kim, Hanjoo Lee, Jay McCarthy,
12                                                  Frank Meehan, Eugene Kim, Rob
13                                                  DeMillo,     and     SparkLabs   Group
                                                    Management, LLC
14
     The foregoing has been e-filed
15
     this 18th day of May, 2020.
16
     COPY of the foregoing mailed and e-mailed
17   this 18th day of May, 2020 to:
18
     The Honorable Margaret Mahoney
19   Maricopa County Superior Court
     East Court Building
20
     101 W. Jefferson,
21   Phoenix, AZ 85003
22   Carl A. Westcott
23   7707 E. McDowell #214
     Scottsdale, Arizona 85257
24   carlwescott2020@gmail.com
     Plaintiff Pro Per
25

26   By:    /s/ Jessica Cebalt

27

28
                                                2
